Order of the City Court of Mount Vernon setting aside verdict and granting new trial reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendants, by not asserting their right to sum up, and by not requesting the court to charge the jury, waived their right thereto. There is nothing in the papers which indicates that the defendants did not have a fair trial, or that the verdict of the jury was in any wise affected by reason of the omission of defendants’ counsel to sum up and the court to charge the jury. Kelly, P. J., Rich, Jaycox, Manning and Lazansky, JJ., concur.